Citation Nr: 1500976	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to September 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), that declined to reopen a claim of service connection for a low back disability, and a November 2012 rating decision of the Fargo, North Dakota, RO that continued a 0 percent rating for bilateral hearing loss and denied service connection for a bilateral knee disability; the Veteran's file is now in the jurisdiction of the Fargo, North Dakota, RO.  The matter of the low back disability was before the Board in April 2012, when a Veterans Law Judge (VLJ) other than the undersigned reopened the claim and remanded it for additional development.  In November 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that further development of the record is required to ensure that the record considered is complete (includes all available information and evidence bearing on the issues on appeal).

Regarding the claim of service connection for a low back disability, at the November 2014 Board hearing, the Veteran testified that his former reflexologist (who is now deceased and whose records are not available) told him that his postservice back injuries aggravated an injury he sustained on active duty.  The Veteran is competent to relate what he was told by a medical professional, and the Board finds no reason to question the credibility of his lay testimony.  However, his recollection of what a reflexologist purportedly told him in the remote past is too attenuated to constitute competent medical evidence that is probative.  The May 2012 VA examiner did not opine whether the Veteran's documented postservice back injuries may have aggravated an injury he sustained in service.  Consequently, a remand to obtain a supplemental opinion that addresses this (medical) question is necessary.

Regarding the claim of service connection for bilateral knee disability, at the November 2014 Board hearing, it was noted that the Veteran's service treatment records document treatment for knee complaints; he testified that he has had knee pain since then.  The Veteran is competent to relate those symptoms he experiences through his senses, and the record provides no reason to question the credibility of his lay testimony in this matter.  

On review of the October 2012 VA examination report and November 2012 addendum opinion, the Board notes that the opinion-provider marked the box indicating that the Veteran's current disability is related to service, but provided a negative narrative (attributing the current disability to the normal aging process); thus, the opinion is internally inconsistent.  Furthermore, the examiner did not include rationale as to why the current knee disability is related to aging and not to an injury in service, or account for the Veteran's (assumed credible) lay testimony regarding continuity of symptomatology since service.  Thus, remand is required for an examination that accounts for the lay testimony (particularly in light of the conceded injury in service) and provides a complete rationale.  

The Board also notes that the Veteran suggested, at the hearing, that he may have records related to treatment for his knee symptoms shortly after his separation from service.  On remand, he should be afforded opportunity to submit any such supporting evidence for the record. 

Regarding the claim for a compensable rating for bilateral hearing loss, the Board notes that in his August 2012 request for an increased rating the Veteran referred to an audiology evaluation earlier that month.  The September 2012 VA examiner likewise referred to the August 2012 audiology evaluation, indicating that it was conducted at a Fargo, North Dakota VA facility.  The report of that evaluation is not in the Veteran's record, and there is no evidence that it was sought.  Given that it may contain information pertinent to the claim, and because VA treatment records are constructively of record, it must be secured on remand.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to provide complete copies of all records of postservice private treatment records he received for knee disability (or provide identifying information and releases for VA to obtain such records).  If he opts for the latter, the AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but a provider identified does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should also secure for the record the complete clinical records of all VA evaluations and/or treatment the Veteran has received for his bilateral hearing loss (i.e., those not already associated with the record), to specifically include the August 2012 audiology examination report.  If that report is unavailable (e.g.., irretrievably lost), it must be so certified for the record.

2.  After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to obtain an addendum opinion regarding his low back disability and ascertain the nature and likely etiology of his bilateral knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the opinions offered must reflect consideration of the Veteran's lay testimony/statements to the effect that his private reflexologist opined that his documented postservice back injuries aggravated an injury sustained in service, and that he has had continuing knee complaints ever since service.  Pertinent findings must be noted in detail.   Based on review of the record and examination of the Veteran the examiner should:

(a) Provide an addendum opinion to that given on May 2012 VA spine examination regarding the etiology of the Veteran's low back disability, specifically acknowledging the Veteran's testimony that his "reflexologist" (whose is deceased and whose records are unavailable) had reportedly opined that his back injuries postservice aggravated an injury sustained in service [service treatment records show complaints of low back pain].  The examiner should express agreement or disagreement with that alleged assessment, and explain the reasoning for the agreement or disagreement, citing to supporting factual data in the record.

(b) Identify the most likely etiology for the Veteran's bilateral knee disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to an injury sustained in service?  The opinion must acknowledge the Veteran's lay testimony regarding continuity of complaints postservice.  If the knee disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so. 

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

